



Exhibit 10.3
TELEDYNE TECHNOLOGIES INCORPORATED
STOCK OPTION AGREEMENT
[date of grant]


Teledyne Technologies Incorporated (the "Company") and the stock option
recipient named below (the “Optionee”) enter into this Stock Option Agreement
effective as of [date of grant].


Optionee: «First_Name» «Last_Name»


WHEREAS, the Company desires to induce Optionee to remain a key employee of the
Company by granting the stock option evidenced by this Stock Option Agreement to
the Optionee pursuant to the Amended and Restated Teledyne Technologies
Incorporated 2014 Incentive Award Plan, as the same may be amended from time to
time (the “Plan”) and Optionee, having read and understood this Stock Option
Agreement and the attached Terms and Conditions of Stock Option Grant
incorporated herein by reference, is willing to enter into this Stock Option
Agreement.


NOW THEREFORE, in consideration of the covenants and agreements contained
herein, and intending to be legally bound, the parties hereto agree as follows:


Subject to the Plan and the Terms and Conditions of Stock Option Grant attached
hereto and incorporated herein by reference, by which the Optionee agrees to be
bound, the Company grants to Optionee the right and option to purchase shares of
Common Stock as follows:


Number of shares subject to option granted:
«Grant»
Exercise price:
$___________
Expiration date:
[10 years from date of grant]
Vesting schedule during continued
employment:
One-third (1/3rd) on [one year from date of grant]
Additional one-third (1/3rd) on [two years from date of grant]
Remaining one-third (1/3rd) on [three years from date of grant]

    
IN WITNESS WHEREOF, the parties hereto have executed this Stock Option Agreement
effective the day and year first above written.


 
TELEDYNE TECHNOLOGIES INCORPORATED
 
          
By:
 
   Melanie S. Cibik
 
Senior Vice President, General Counsel, Chief Compliance Officer and Secretary
 
 
WITNESS:




OPTIONEE:









--------------------------------------------------------------------------------





                                

Teledyne Technologies Incorporated
Terms and Conditions of Stock Option Grant
These Terms and Conditions apply to Stock Options granted on [date of grant],
under the Amended and Restated Teledyne Technologies Incorporated 2014 Incentive
Award Plan.


[date of grant]



SECTION 1:     Definitions    



Capitalized words used but not defined in below or elsewhere in these Terms and
Conditions shall have the meanings ascribed to them in the Plan.
Committee—Personnel and Compensation Committee of the Board of Directors of the
Company.
Common Stock or Shares —common stock, $0.01 par value per share, of the Company.
Company—Teledyne Technologies Incorporated and its successors.
Disability—disability of the Optionee, as determined by the Committee in its
sole and absolute discretion.
Fair Market Value—the closing price of a share of Common Stock on the New York
Stock Exchange on the relevant date or, if the relevant date is not a trading
day or no shares of Common Stock were traded on such date, on the next preceding
date on which shares of Common Stock were traded on the New York Stock Exchange.
Option Period—period of time beginning on [date of grant] and ending on [ten
years from date of grant] (if not before pursuant to these Terms and
Conditions), inclusive of such dates.
Option Shares—shares of Common Stock that may be acquired on the exercise of
Stock Options.
Plan— refers to the Amended and Restated Teledyne Technologies Incorporated 2014
Incentive Award Plan, as the same may be amended from time to time.




Retirement—shall mean early or normal retirement under a pension plan or
arrangement of the Company or one of its Subsidiaries in which the Optionee
participates. For purposes of the Plan, the Committee interprets retirement to
mean termination of employment with the Company or one of its Subsidiaries after
the Optionee attains the age of 55.
Stock Options—nonqualified stock options to purchase shares of Common Stock
evidenced by the Stock Option Agreement. The Stock Options are not intended to
be incentive stock options within the meaning of Section 422 of the Internal
Revenue Code.
Stock Option Agreement—the agreement between the Company and Optionee evidencing
the grant of Stock Options pursuant to one of the Plans and Optionee’s
acceptance of Stock Options on the Terms and Conditions set forth herein.
Subsidiary—direct or indirect subsidiary of the Company within the meaning of
Section 424(f) of the Internal Revenue Code.
Termination of Employment—voluntary or involuntary termination of the Optionee’s
employment with the Company or a Subsidiary for any reason, including death,
Disability, Retirement or as the result of the divestiture of the Optionee’s
employer or similar transaction in which the Optionee’s employer ceases to be
the Company or one of its Subsidiaries.




SECTION 2: Vesting    
    

2.1    The Stock Options shall become exercisable cumulatively in accordance
with the vesting schedule set forth in the Stock Option Agreement (rounded down
to the nearest whole share). On the death of the Optionee, all Stock Options
shall become immediately and fully exercisable. Vesting of the Stock Options
will be accelerated in
full on a Change of Control in accordance with the provisions of the Plan and
Section 5 hereof.


2.2    The Committee, in its sole discretion, shall have the right (but shall
not in any case be obligated), exercisable at any time after the date of grant,
to vest the Stock Options, in whole or in part, prior to the time the Stock
Options would otherwise vest under the terms of the Stock Option Agreement. The
Committee is not obligated to exercise its discretion in any particular
circumstance and is not obligated to make the same or similar determinations
with respect to similarly situated participants in the Plan.








SECTION 3: Exercise and Withholding    





3.1     The Optionee shall exercise the Stock Options through Computershare
either by contacting a customer service representative via telephone at (866)
867-6515, or via the internet, located on the Web at
https://www.computershare.com/employee/
us. The Company reserves the right to change the means of exercising options or
the option administration at any time. The Optionee shall pay the full exercise
price by: (a) delivering funds to Computershare in the form of cash or a check
payable to the “Teledyne ESOP”; (b) delivering to Computershare one or more
certificates for shares of Common Stock, together with a stock power executed in
blank, having a Fair Market Value equal to the exercise price for the Stock
Options being exercised; (c) delivering a combination of cash and Common Stock;
or (d) at the Company’s discretion and subject to certain conditions, delivering
payment to Computershare in accordance with a “cashless exercise” or “same-day
sale” exercise program. Shares of Common Stock delivered or withheld in payment
of the exercise price of the Stock




Options shall be valued at their Fair Market Value on the date of exercise.
    
3.2     Computershare, on behalf of the Company, shall be entitled to withhold
(or secure payment from the Optionee in lieu of withholding) the amount of any
withholding or other tax required by law to be withheld or paid by the Company
with respect to any Option Shares under rules prescribed by the Committee. The
Company may defer issuance of shares of Common Stock upon exercise unless
indemnified to its satisfaction with respect to any such tax. The amount of such
withholding or tax payment shall be determined by the Committee or its designee.
At the Company’s discretion, the Optionee shall have the right to elect to meet
the Optionee’s withholding requirement (a) by having withheld from the shares
issuable upon the exercise of the Stock Options at the appropriate time that
number of shares of Common Stock, rounded up to the next whole share, whose Fair
Market Value is equal to the minimum amount of withholding taxes due, (b) by
direct payment to Computershare of the amount of any taxes required to be
withheld with respect to such exercise, or (c) by a combination of shares and
cash. Regardless of any action the Company or Optionee’s employer (“Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related items related to Optionee’s
participation in the Plan and leally applicable to Optionee (“Tax-Related
Items”), Optionee acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by Optionee is and remains Optionee’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. Optionee further acknowledges that the Company and/or the Employer (a)
makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option, including the
grant, vesting, or exercise of the Option, the subsequent sale of Shares
acquired under the Plan and the receipt of dividends, if any; and (b) does not
commit to and is under no obligation to structure the terms of the Option or any
aspect of the Option to reduce or eliminate Optionee’s liability for Tax-Related
Items, or achieve any particular tax result. Further, if Optionee has become
subject to tax in more than one jurisdiction between the date of grant and the
date of any relevant taxable event, Optionee acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
No payment will be made to Optionee (or his or her estate or beneficiary) for an
Option unless and until satisfactory arrangements (as determined by the Company)
have been made by Optionee with respect to the payment of any Tax-Related Items
obligations of the Company and/or the Employer with respect to the Option. In
this regard, Optionee authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:
(i) withholding from Optionee’s wages or other cash compensation paid to
Optionee by the Company or the Employer; or (ii) withholding from proceeds of
the sale of Shares acquired upon exercise of the Option, either through a
voluntary sale or through a mandatory sale arranged by the Company (on
Optionee’s behalf pursuant to this authorization); or (iii) withholding in
Shares to be issued upon exercise of the Option; or (iv) surrendering
already-owned Shares having a Fair Market Value equal to the Tax-Related Items
that have been held for such period of time to avoid adverse accounting
consequences.
If the obligation for Tax-Related Items is satisfied by withholding Shares, the
Optionee is deemed to have been issued the full number of Shares purchased for
tax purposes, notwithstanding that a number of the Shares is held back solely
for the purpose of paying the Tax-Related Items due as a result of the
Optionee’s participation in the Plan. Optionee shall pay to the Company or
Employer any amount of Tax-Related Items that the Company may be required to
withhold as a result of Optionee’s participation in the Plan that cannot be
satisfied by one or more of the means previously described in this section.
Optionee acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to issue or deliver the Shares or the proceeds of the sale
of Shares if Optionee fails to comply with his or her obligations in connection
with the Tax-Related Items.
If the Optionee is a statutory insider of the Company for the purposes of
Section 16 of the Securities Exchange Act of 1934, the Committee may impose such
limitations and restrictions as it deems necessary or appropriate with respect
to the delivery or withholding of shares of Common Stock to meet tax withholding
obligations.    


3.3     As soon as practicable after each exercise of Stock Options and
compliance by the Optionee with all applicable conditions, including, but not
limited to, the satisfaction of all withholding obligations, the Company will
mail or cause to be delivered or electronically transmitted to the Optionee, at
the address specified by the Optionee in writing, the number of shares of Common
Stock which the Optionee shall be entitled to receive (subject to reduction for
withholding, if any, as provided in Section 3.2) upon such exercise under the
provisions of the Stock Option Agreement. Such shares, and any certificates
issued to evidence such shares, shall be registered in the name of the Optionee
or such other person or entity as the Optionee shall specify at the time such
Stock Options are exercised.


3.4    The exercise of Stock Options is subject to the Company’s Insider Trading
Policy.












SECTION 4: Termination of Employment    





4.1    In the event of Termination of Employment of the Optionee other than by
reason of death, Disability, or Retirement, the right of the Optionee to
exercise the Stock Options that the Optionee was entitled to exercise upon
Termination of Employment shall terminate on the 30th day (or, if such day is
not a business day, the next business day) after the date of such Termination of
Employment, but in no event may such Stock Options be exercised after the
expiration of the Option Period. To the extent the right to exercise all or any
of the Stock Options has not vested as of the date of Termination of Employment,
such right shall expire on the date of Termination of Employment.


4.2     In the event of an Optionee's Termination of Employment by reason of
Disability, the Stock Options shall continue to vest in accordance with the
schedule set forth in the Stock Option Agreement and the right of the Optionee
to exercise the Stock Options shall continue, but in no event may such Stock
Options be exercised after the expiration of the Option Period.
4.3    In the event of an Optionee’s Termination of Employment by reason of
Retirement, the right of the Optionee to exercise the vested Stock Options shall
continue, but in no event may such vested Stock Options be exercised after the
expiration of the Option Period. Any unvested Stock Options are forfeited upon
Retirement.


4.4     In the event of the death of the Optionee, all outstanding Stock Options
shall vest in full and the right of the Optionee’s beneficiary (as defined in
the Plan) to exercise the Stock Options shall terminate upon the expiration of
twelve months from the date of the Optionee’s death, but in no event may such
Stock Options be exercised after the expiration of the Option Period.


4.5     In the event of Termination of Employment, the Committee, in its sole
discretion, shall have the right (but shall not in any case be obligated),
exercisable on or any time after the date of grant of the Stock Options, to
permit the Stock Options to be exercised, in whole or in part, after the
expiration date described in Section 4.1 or Section 4.4, but not after the
expiration of the Option Period.








SECTION 5: Miscellaneous    


5.1     The number and kind of Option Shares issuable upon the exercise of the
Stock Options and the exercise price for such shares shall be appropriately
adjusted to reflect any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other change in capitalization with a similar
substantive effect upon the shares issuable upon the exercise of the Stock
Options as set forth in the Plan. In the event of a Change in Control (as
defined in the Plan), each outstanding Option shall be assumed or an equivalent
Option substituted by the successor corporation or a parent or subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Option, the Committee may cause any or all of such
Options to become fully exercisable immediately prior to the consummation of
such transaction and all forfeiture restrictions on any or all of such Options
to lapse. If an Option is exercisable in lieu of assumption or substitution in
the event of a Change in Control, the Committee shall notify the Optionee that
the Option shall be fully exercisable beginning prior to the Change in Control
contingent on the occurrence of the Change in Control, and the Option shall
terminate on the Change in Control. An Option shall be considered assumed if,
following the Change in Control, the Option confers the right to purchase or
receive, for each share of Common Stock subject to the Option immediately prior
to the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the Change in Control by holders of Common
Stock for each share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares); provided, however, that
if such consideration received in the Change in Control was not solely common
stock of the successor corporation or its parent, the Committee may, with the
consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Option, for each share of Common Stock subject
to an Option, to be solely common stock of the successor corporation or its
parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.


5.2     Whenever the word "Optionee" is used in any provision of the Stock
Option Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the Stock Options may be transferred by will or by the laws of
descent and distribution or pursuant to Section 5.3 hereof, the word "Optionee"
shall be deemed to include such person or persons.


5.3     The Stock Options granted hereunder are not transferable by the Optionee
otherwise than by will or the laws of descent and distribution and are
exercisable during the Optionee's lifetime only by the Optionee. Except as
provided in this paragraph, no assignment or transfer of the Stock Options
granted hereunder, or of the rights represented thereby, whether voluntary or
involuntary, by the operation of law or otherwise (except by will or the laws of
descent and distribution) shall vest in the assignee or transferee any interest
or right herein whatsoever, but immediately upon any such assignment or transfer
the Stock Options shall terminate and become of no further effect.


5.4     The Optionee shall not be deemed for any purpose to be a stockholder of
the Company in respect of any shares as to which the Stock Options evidenced
hereby shall not have been exercised, as herein provided, until such shares have
been issued to Optionee by the Company hereunder.


5.5     The existence of the Stock Options shall not affect in any way the right
or the power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company's capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stocks ahead of or affecting the Common Stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


5.6     Notwithstanding any other provision hereof, the Optionee hereby agrees
that the Optionee will not exercise the Stock Options, and that the Company will
not be obligated to issue any shares to the Optionee hereunder, if the exercise
thereof or the issuance of such shares shall constitute a violation by the
Optionee or the Company of any provision of any law or regulation of any
governmental authority. Any determination in this connection by the Committee
shall be final, binding and conclusive. The Company shall in no event be
obligated to register any securities pursuant to the Securities Act of 1933 (as
in the same shall be in effect from time to time) or to take any other
affirmative action in order to cause the exercise of the Stock Options or the
issuance of shares pursuant thereto to comply with any law or regulation of any
governmental authority.


5.7    The Optionee shall deliver to the Committee, upon demand by the
Committee, at the time of delivery of Option Shares acquired pursuant to Stock
Options evidenced hereby, a written representation that the shares to be
acquired are to be acquired for investment and not for resale or with a view to
the distribution thereof. Upon such demand, delivery of such representation
prior to delivery of any such shares shall be a condition precedent to the right
of Optionee to receive any shares. All certificates for Option Shares delivered
under the Plan shall be subject to such restrictions as the Committee may deem
advisable under any applicable federal or state securities law, and the
Committee may cause a legend or legends to be endorsed on any such certificates
making appropriate reference to such restrictions.


5.8     No amounts of income received by an Optionee pursuant to the Stock
Option Agreement shall be considered compensation for purposes of any pension or
retirement plan, insurance plan or any other employee benefit plan of the
Company or any of its affiliates, unless otherwise expressly provided in such
plan.


5.9     Nothing in the Plan or in the Stock Option Agreement shall confer upon
the Optionee the right to continue in the employ of the Company or any
Subsidiary or affect any right that the Company or a Subsidiary may have to
terminate the employment of the Optionee.


5.10     The Board may at any time terminate the Plan or any part thereof and
may, from time to time, amend the Plan as it may deem advisable; provided,
however, the termination or amendment of the Plan shall not, without the consent
of the Optionee, adversely affect the Optionee's rights under the Stock Option
Agreement.


5.11    Every notice or other communication relating to the Stock Option
Agreement shall be in writing and shall be mailed or delivered to the party for
whom it is intended at such address as may from time to time be designated by
the party in a notice mailed or delivered to the other party as herein provided;
provided however, that unless and until some other address be so designated, all
notices or communications by Optionee to the Company shall be mailed, faxed or
delivered to Company at its executive offices directed to the attention of
Senior Vice President, General Counsel, Chief Compliance Officer and Secretary,
or his designee, and all notices or communications by the Company to the
Optionee may be given to the Optionee personally or may be mailed or delivered
to the Optionee at the address printed by the Optionee on the Stock Option
Agreement unless the Optionee, in writing, provides the Company with a different
address.


    5.12     Nothing in the Stock Option Agreement, these Terms and Conditions
or otherwise shall obligate the Committee to vest any of the Stock Options, or
to permit the Stock Options to be exercised other than in accordance with the
terms hereof or to grant any waivers of the terms of the Stock Option Agreement,
regardless of what actions the Company, the Board or the Committee may take or
waivers the Company, the Board or the Committee may grant under the terms of or
with respect to any stock options now or hereafter granted to the Optionee or
any other person.


5.13     The terms of the Plan shall govern the Stock Option Agreement and the
Stock Options. In the event any provisions of the Stock Option Agreement or the
Stock Options shall conflict with any term in the Plan as constituted on the
date of the Stock Option Agreement, the term in the Plan as constituted on the
date of the Stock Option Agreement shall control. Except as set forth in the
Plan, the terms of the Stock Options may not be changed so as to materially
decrease the value of the Stock Options without the express approval of the
Optionee. The Stock Option, Option Shares and any proceeds therefrom shall be
subject to the provisions of any claw-back policy implemented by the Company, as
contemplated by the Plan, including, without limitation, the Executive
Compensation Recoupment (Clawback) Policy adopted on February 25, 2014 or any
successor policy.


5.14     No rule of strict construction shall be implied against the Company,
the Committee or any other person in the interpretation of the Stock Option
Agreement, including these Terms and Conditions, or the Stock Options or any
rule or procedure established by the Committee.


5.15    Wherever possible, the Stock Option Agreement, including these Terms and
Conditions, and the Stock Options shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of thereof shall
be held to be prohibited by or invalid under applicable law, then (a) such
provision shall be deemed amended to accomplish the objectives of the provision
as originally written to the fullest extent permitted by law and (b) all other
provisions of the Stock Option Agreement, including these Terms and Conditions,
and the Stock Options shall remain in full force and effect.


5.16     The Stock Option Agreement shall be governed by the laws of the State
of Delaware applicable to agreements made and performed wholly within the State
of Delaware (regardless of the laws that might otherwise govern under applicable
conflicts of law principles).


5.17     The Stock Option Agreement, including these Terms and Conditions, sets
forth a complete understanding between the parties with respect to its subject
matter and supersedes all prior and contemporaneous agreements and
understandings with respect thereto. Except as expressly set forth in the Stock
Option Agreement, the Company makes no representations, warranties or covenants
with the Optionee with respect to the Stock Option Agreement or its subject
matter, including with respect to the current or future value of the shares
subject to the Stock Options. Any modification, amendment or waiver to the Stock
Option Agreement will be effective only if it is in writing signed by the
Company and the Optionee. The failure of any party to enforce at any time any
provision of the Stock Option Agreement shall not be construed to be a waiver of
that or any other provision of the Stock Option Agreement.


5.18    The Stock Option Agreement may be executed by the Company by facsimile
signature. The Stock Options will be subject to these terms and conditions and
the Plan whether or not this Stock Option Agreement is executed by you or the
Company.


5.19    The Company may, in its sole discretion, decide to deliver any documents
related to Options awarded under the Plan or future options that may be awarded
under the Plan by electronic means or request Optionee’s consent to participate
in the Plan by electronic means. Optionee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
any on-line or electronic system established and maintained by the Company or
another third party designated by the Company.




